DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0073773 Labrot et al.
Regarding claim 8, Labrot teaches a luminescent display system (paragraph 0004), comprising: 
an interlayer film for a laminated glass (paragraph 0039), comprising: 
a luminescent display (figure 2 and paragraph 0004) comprising: 
a luminescent layer 10 containing a luminescent material that becomes luminous in response to excitation light (paragraph 0018); and 
a reflecting layer that reflects visible light (paragraph 0025);
a light source 4 configured to emit light of excitation wavelength for the luminescent material (paragraph 0046); and 
a light source (luminophore) configured to emit visible light to be reflected by the reflecting layer (paragraphs 0018 and 0056).
Regarding claim 9, Labrot teaches that the luminescent display comprised in the interlayer film further comprises a transparent layer (pvb interlayer) between the luminescent layer and the reflecting layer (paragraph 0043, where the luminophore layer may be on the outer layer of the PVB layer such that the arrangement between the glass sheets is luminophore/PVB interlayer/reflecting layer). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0073773 Labrot et al as applied to claim 9 above, and further in view of US 2002/0120916 Snider Jr.
Regarding claim 10, Labrot teaches the luminescent display system but is silent regarding the thickness of the transparent layer. Snider teaches a windshield assembly including a head-up display system (paragraph 0003) with a fluorescent material layer 11 adjacent to an interlayer 32 (figure 1) where the thickness of the transparent interlayer 32 is 0.76 mm, or 760 microns (paragraph 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the interlayer thickness of Snider in the product of Labrot because not only is this a typical interlayer thickness, but this thickness is sufficient to secure the first and second glass plies together, provide energy absorption, reduce noise, and increase the strength of the laminated structure (paragraph 0021). 

Response to Arguments
Applicant's arguments filed May 18, 2022, have been fully considered but they are not persuasive. Applicant argues that the luminophore material cannot be the visible light source. However, it is unclear why this is so. The claim only requires the visible light to be reflected by the reflecting layer, a feature met by the light emitted from the luminophore. The claim does not require a separate light source from the luminophore material. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781